Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-7, 10, 14-19, 22-23, 26, 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al (US 2014/0369220) (hereinafter Fan).
 	Regarding claim 1, Fan discloses a method performed by a radio access node (600) for estimating signal quality for users in a Multi-User Multiple Input Multiple Output, MU-MIMO, system (see Fan, Fig. 1, communication system 100 capable of supporting MU-MIMO transmissions), the method comprising: 
 	obtaining (300) a Single-User MIMO, SU-MIMO, signal quality measurement for at least a first user and an additional user (see Fan, claim 1, e.g., determining a first single-user signal-to-interference-noise ratio, SU-SINR, S1, for a first radio channel between the first mobile terminal and the radio base station, determining a second SU-SINR, S2, for a second radio channel between the second mobile terminal and the radio base station); 
 	obtaining (302) an indication of orthogonality between a channel of the first user and a channel of the additional user (see Fan, claim 1, e.g., determining a channel orthogonality, Δ, between the first radio channel and the second radio channel); and 
1MU,pc, for the first radio channel and a second MU-SINR, S2MU,pc, for the second radio channel).
 	Regarding claim 2, Fan discloses the method of claim 1, wherein the signal quality measurement is a Signal to Interference and Noise Ratio, SINR (see Fan, p. [0012], e.g., the SINR of a radio channel is to be understood as a measure of the SINR of a transmission originating from a mobile terminal and being received by a radio base station).
 	Regarding claim 3, Fan discloses the method of claims 1 wherein obtaining the indication of orthogonality between the channel of the first user and the channel of the additional user comprises calculating an orthogonality factor between the channel of the first user and the channel of the additional user based on a correlation coefficient between the channel of the first user and the channel of the additional user (see Fan, p. [0012], Fig. 3, p. [0049] e.g., the channel orthogonality is determined for each candidate pair. Based on the SU-SINR values, the throughput is estimated for all candidates in the following step 313, and the best candidates are selected, i.e., scheduled for transmission).
 	Regarding claim 6, Fan discloses the method of claims 1 wherein estimating the MU-MIMO signal quality measurement for the first user comprises successively removing from the SU-MIMO signal quality measurement for the first user a SINR penalty of the additional user based on the indication of orthogonality between the channel of the first user and the channel of 
 	Regarding claim 7, Fan discloses the method of claim 6 wherein the first user is paired with one or more additional users and estimating the MU-MIMO signal quality measurement for the first user further comprises successively removing from the SU-MIMO signal quality measurement for the first user a SINR penalty of the one or more additional users based on the indication of orthogonality between the channel of the first user and the channel of the additional user (see Fan, p. [0065-0067], e.g., Eq. (15) may be viewed as factoring in an SINR penalty).
 	Regarding claim 10, Fan discloses the method of claim 1 wherein the MU-MIMO signal quality measurement for the first user is used for uplink MU-MIMO transmissions (see Fan, claim 1, e.g., method for uplink transmission).
 	Regarding claim 14, Fan discloses the method of claim 1 wherein the MU-MIMO signal quality measurement for the first user is used for downlink MU-MIMO transmissions (see Fan, p. [0015], e.g., the first MU-SINR target pertains to the first radio channel. The first MU-SINR is the SINR of the first radio channel in MU-MIMO transmission mode after power control, i.e., after the transmit power of the first mobile terminal is adjusted by the first power adjustment value).
 	Regarding claim 15, Fan discloses the method of claim 1 wherein each user is a wireless device (see Fan, Fig. 1, e.g., UE 111, UE 112). 
 	Regarding claim 16, Fan discloses the method of claim 1 wherein the radio access node is a New Radio Base Station, gNB (see Fan, Fig. 1, e.g., e 110).
 	Regarding claim 17, Fan discloses a radio access node (600) comprising: one or more network interfaces (608); one or more processors (604); and memory (606) comprising 
 	obtain a Single-User Multiple Input Multiple Output, SU-MIMO, signal quality measurement for at least a first user and an additional user (see Fan, claim 1, e.g., determining a first single-user signal-to-interference-noise ratio, SU-SINR, S1, for a first radio channel between the first mobile terminal and the radio base station, determining a second SU-SINR, S2, for a second radio channel between the second mobile terminal and the radio base station); 
 	obtain an indication of orthogonality between a channel of the first user and a channel of the additional user (see Fan, claim 1, e.g., determining a channel orthogonality, Δ, between the first radio channel and the second radio channel); and 
 	estimate a Multi-User MIMO, MU-MIMO, signal quality measurement for the first user as if the first user and the additional user are paired with each other for a potential MU-MIMO transmission based on the SU-MIMO signal quality measurement for the first user and the additional user and the indication of orthogonality (see Fan, claims 1, 7, e.g., determining, based on the first SU-SINR, the second SU-SINR, the channel orthogonality, the first power adjustment value, and the second power adjustment value, a first MU-SINR, S1MU,pc, for the first radio channel and a second MU-SINR, S2MU,pc, for the second radio channel).
 	Regarding claim 18, Fan discloses the radio access node of claim 17 wherein the signal quality measurement is a Signal to Interference and Noise Ratio, SINR (see Fan, p. [0012], e.g., the SINR of a radio channel is to be understood as a measure of the SINR of a transmission originating from a mobile terminal and being received by a radio base station).
 	Regarding claim 19, Fan discloses the radio access node of claim 17 wherein obtaining the indication of orthogonality between the channel of the first user and the channel of the 
 	Regarding claim 22, Fan discloses the radio access node of claim 17 wherein estimating the MU-MIMO signal quality measurement for the first user comprises being operable to successively remove from the SU-MIMO signal quality measurement for the first user a SINR penalty of the additional user based on the indication of orthogonality between the channel of the first user and the channel of the additional user (see Fan, p. [0065-0067], e.g., Eq. (15) may be viewed as factoring in an SINR penalty).
 	Regarding claim 23, Fan discloses the radio access node of claim 22 wherein the first user is paired with one or more additional users and estimating the MU-MIMO signal quality measurement for the first user further comprises being operative to successively remove from the SU-MIMO signal quality measurement for the first user a SINR penalty of the one or more additional users based on the indication of orthogonality between the channel of the first user and the channel of the additional user (see Fan, p. [0065-0067], e.g., Eq. (15) may be viewed as factoring in an SINR penalty).
	Regarding claim 26, Fan discloses the radio access node of claim 17 wherein the MU- MIMO signal quality measurement for the first user is used for uplink MU-MIMO transmissions (see Fan, claim 1, e.g., method for uplink transmission).

 	Regarding claim 31, Fan discloses the radio access node of claim 17 wherein each user is a wireless device (see Fan, Fig. 1, e.g., UE 111, UE 112).
 	Regarding claim 32, Fan discloses the radio access node of claim 17 wherein the radio access node is a New Radio Base Station, gNB (see Fan, Fig. 1, e.g., e 110).
 	Regarding claim 33, Fan discloses a radio access node adapted to: 
 	obtain a Single-User Multiple Input Multiple Output, SU-MIMO, signal quality measurement for at least a first user and an additional user (see Fan, claim 1, e.g., determining a first single-user signal-to-interference-noise ratio, SU-SINR, S1, for a first radio channel between the first mobile terminal and the radio base station, determining a second SU-SINR, S2, for a second radio channel between the second mobile terminal and the radio base station); 
 	obtain an indication of orthogonality between a channel of the first user and a channel of the additional user (see Fan, claim 1, e.g., determining a channel orthogonality, Δ, between the first radio channel and the second radio channel); and 
 	estimate a Multi-User MIMO, MU-MIMO, signal quality measurement for the first user as if the first user and the additional user are paired with each other for a potential MU-MIMO transmission based on the SU-MIMO signal quality measurement for the first user and the additional user and the indication of orthogonality (see Fan, claims 1, 7, e.g., determining, based 1MU,pc, for the first radio channel and a second MU-SINR, S2MU,pc, for the second radio channel).
Allowable Subject Matter
Claims 4-5, 8-9, 11-13,  20-21, 24-25, 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477